DocuSign Envelope ID: BC2BCBB6-3565-4A72-A124-1D1E942E744F



                                                      !
                                                      "#"$%&'()#'*+,!-.+,,/,"0!

                                     !
                      This Confidentiality and Invention Assignment Agreement (“Agreement”) is between
              HEALTHCAREfirst, Inc., a Texas corporation having its principal place of business at 1343 E. Kingsley
                                                                                              2=9<8;? 0B;;@?;;
              St., Springfield, Missouri 65804 (“Company”) and the undersigned individual, __________________,
                                            #("#$"%#$*
              (“Employee”) effective as of _________________ (the “Effective Date”).

                                                             RECITALS
                     WHEREAS, Company has employed Employee, and Employee acknowledges that it is employed,
              on an at-will basis;

                     WHEREAS, Employee has performed various tasks for Company, at the request and direction of
              the Company and within the scope of Employee’s employment with the Company, in connection with the
              business of the Company;

                    WHEREAS, Company desires for Employee to continue to perform tasks for and provide services
              to Company and Employee wishes to do so;

                     NOW, THEREFORE, in consideration of the mutual covenants contained herein, continued
              employment, and for other good and valuable consideration, the receipt and sufficiency of which are
              hereby acknowledged, the parties hereto agree as follows:

                                                             AGREEMENT
                      1.   Proprietary Information. Employee agrees during the term of its employment with
              Company and thereafter that it will take all steps reasonably necessary to hold Company’s Proprietary
              Information in trust and confidence, will not use Company Proprietary Information in any manner or for
              any purpose not expressly set forth in this Agreement, and will not disclose any such Company Proprietary
              Information to any third party without first obtaining Company’s express written consent on a case-by-
              case basis. By way of illustration, but not limitation, “Company Proprietary Information” includes the
              following, whether owned by, possessed by or in control of the Company, its subsidiaries, affiliates, or
              parents: (a) trade secrets (including ideas, research and development, recipes, know-how, formulae,
              compositions, manufacturing and production processes and techniques, technical data, designs, drawings,
              specifications, customer and supplier lists, pricing and cost information, business and marketing plans and
              proposals where a trade secret under law), technologies, processes, formulae, algorithms, industrial
              models, architectures, layouts, look-and-feel, designs, specifications, methodologies, internet domain
              names, URLs, software or software applications (including source code, object code, other executable
              code, scripts, interfaces, data, databases, websites, firmware and related documentation), artwork,
              inventions, mask works, ideas, other works of authorship, know-how, improvements, discoveries,
              developments, designs and techniques (hereinafter collectively referred to as “Inventions”);
              (b) information regarding plans for research, development, new products, marketing and selling, business
              plans, budgets and unpublished financial statements, licenses, contracts, prices and costs, suppliers and
              customers; and (c) information regarding the skills and compensation of employees of Company.



                                                                           2
                        Case 6:20-cv-03243-RK Document 1-3 Filed 08/07/20 Page 1 of 7
                                                                                                             Page 1 of 7
DocuSign Envelope ID: BC2BCBB6-3565-4A72-A124-1D1E942E744F



                                                      !
                                                      "#"$%&'()#'*+,!-.+,,/,"0!


              Notwithstanding the other provisions of this Agreement, nothing received by Employee will be considered
              to be Company Proprietary Information if: (a) it has been published or is otherwise readily available to
              the public other than by a breach of this Agreement; (b) it has been rightfully received by Employee from
              a third party without confidential limitations; (c) it has been independently developed for Employee by
              personnel or agents having no access to the Company Proprietary Information; or (d) it was known to
              Employee prior to its first receipt from Company.

                      2.    Third Party Information. Employee understands that Company has received and will in
              the future receive from third parties confidential or Proprietary Information (“Third Party Information”)
              subject to a duty on Company’s part to maintain the confidentiality of such information and use it only
              for certain limited purposes. Employee agrees to hold Third Party Information in confidence and not to
              disclose to anyone (other than Company personnel who need to know such information in connection with
              their work for Company) or to use, except in connection with Employee’s work for Company, Third Party
              Information unless expressly authorized in writing by an officer of Company.

                     3.    No Disclosure or Conflict. Employee warrants that there is no other existing contract or
              duty on Employee’s part inconsistent with this Agreement. Employee further agrees not to disclose to
              Company, or bring onto Company’s premises, or induce Company to use any confidential or Proprietary
              Information that belongs to anyone other than Company or Employee.

                      4.    Disclosure of Work Product. As used in this Agreement, the term “Work Product” means
              any Invention, whether or not patentable, and all related documents, code, work of authorship, know-how,
              designs, artwork, or other copyrightable or patentable works, whether patented or not. Employee agrees
              to disclose promptly in writing to Company, or any person designated by Company, all Work Product
              which is solely or jointly conceived, made, reduced to practice, or learned by Employee in the course of
              any work performed during Employee’s employment with Company or within one (1) year following
              termination of Employee’s employment with Company (“Company Work Product”). Employee also
              agrees to disclose promptly in writing to Company, or any person designated by Company, all Company
              Work Product which is solely or jointly conceived, made, reduced to practice, or learned by Employee in
              the course of any work performed for the Previous Developments, as hereafter defined.

                       5.    Assignment of Company Work Product

                      a) Employee agrees that upon conception and/or development of any idea, discovery, invention,
              improvement, software, writing or other material or design or other Company Work Product during
              Employee’s employment with the Company or within one (1) year following termination of Employee’s
              employment with the Company that: (A) relates to the business of the Company, or (B) relates to the
              Company’s actual or demonstrably anticipated research or development, or (C) results from any work
              performed by Employee for the Company, Employee will assign to the Company the entire right, title and
              interest in and to any such idea, discovery, invention, improvement, software, writing or other material or
              design. Employee has no obligation to assign any idea, discovery, invention, improvement, software,
              writing or other material or design that Employee conceives and/or develops entirely on Employee’s own
              time without using the Company’s equipment, supplies, facilities, or trade secret information unless the



                        Case 6:20-cv-03243-RK Document 1-3 Filed 08/07/20 Page 2 of 7
                                                                                                             Page 2 of 7
DocuSign Envelope ID: BC2BCBB6-3565-4A72-A124-1D1E942E744F



                                                      !
                                                      "#"$%&'()#'*+,!-.+,,/,"0!


              idea, discovery, invention, improvement, software, writing or other material or design either: (x) relates
              to the business of the Company, or (y) relates to the Company’s actual or demonstrably anticipated
              research or development, or (z) results from any work performed by Employee for the Company.
              Employee agrees that any idea, discovery, invention, improvement, software, writing or other material or
              design that is conceived of or developed and relating to the business of the Company, or relates to the
              Company’s actual or demonstrably anticipated research or development which is conceived or suggested
              by Employee, either solely or jointly with others, during Employee’s employment with the Company or
              within one (1) year following termination of Employee’s employment with the Company shall be
              presumed to have been so made, conceived or suggested in the course of such employment with the use
              of the Company’s equipment, supplies, facilities, and/or trade secrets. Employee irrevocably assigns to
              Company all right, title and interest worldwide in and to such Company Work Product and all applicable
              intellectual property rights related to such Company Work Product, including without limitation,
              copyrights, trademarks, trade secrets, patents, moral rights, contract and licensing rights (the “Proprietary
              Rights”). Employee retains no rights to use the Company Work Product and agrees not to challenge the
              validity of Company’s ownership in the Company Work Product.

                       b) In order to determine the rights of Employee and the Company in any idea, discovery,
              invention, improvement, software, writing or other material, and to insure the protection of the same,
              Employee agrees that during Employee’s employment with the Company, and for one (1) year after
              termination of Employee’s employment with the Company, Employee will disclose immediately and fully
              to the Company any idea, discovery, invention, improvement, software, writing or other material or design
              conceived, made or developed by Employee solely or jointly with others that (A) relates to the business
              of the Company, (B) relates to the Company’s research or development, or (C) results from the work
              performed for the Company. The Company agrees to keep any such disclosures confidential. Employee
              also agrees to record descriptions of all work in the manner directed by the Company and agrees that all
              such records and copies, samples and experimental materials will be the exclusive property of the
              Company. Employee agrees that at the request of and without charge to the Company, but at the
              Company’s expense, Employee will execute a written assignment of the idea, discovery, invention,
              improvement, software, writing or other material or design to the Company and will assign to the
              Company any application for letters patent or for trademark registration made thereon, and to any
              common-law or statutory copyright therein; and that Employee will do whatever may be necessary or
              desirable to enable the Company to secure any patent, trademark, copyright, or other property right therein
              in the United States and in any foreign country, and any division, renewal, continuation, or continuation
              in part thereof, or for any reissue of any patent issued thereon. In the event the Company is unable, after
              reasonable effort, and in any event after ten (10) business days, to secure Employee’s signature on a
              written assignment to the Company of any application for letters patent or to any common-law or statutory
              copyright or other property right therein, whether because of Employee’s physical or mental incapacity or
              for any other reason whatsoever, Employee irrevocably designates and appoints the Corporate Secretary
              of the Company as Employee’s attorney-in-fact to act on Employee’s behalf to execute and file any such
              application and to do all other lawfully permitted acts to further the prosecution and issuance of such
              letters patent, copyright or trademark.




                        Case 6:20-cv-03243-RK Document 1-3 Filed 08/07/20 Page 3 of 7
                                                                                                               Page 3 of 7
DocuSign Envelope ID: BC2BCBB6-3565-4A72-A124-1D1E942E744F



                                                      !
                                                      "#"$%&'()#'*+,!-.+,,/,"0!


                      c) This assignment includes (a) all rights of attribution, paternity, integrity, disclosure and
              withdrawal, (b) any rights under the Visual Artists Rights Act of 1990 or similar federal, state, foreign or
              international laws or treaties, and (c) all other rights throughout the world sometimes referred to as "moral
              rights" (collectively “Moral Rights”). To the extent that Moral Rights cannot be assigned under
              applicable law, Consultant hereby waives such Moral Rights to the extent permitted under applicable law
              and consents to any and all actions of the Company that would otherwise violate such Moral Rights.

                      d) Employee acknowledges that, to the extent permitted by law, all work papers, reports,
              documentation, drawings, photographs, negatives, tapes and masters therefor, prototypes and other
              materials (hereinafter, “items”), including without limitation, any and all such items generated and
              maintained on any form of electronic media, generated by Employee during Employee’s employment with
              the Company that (A) relates to the business of the Company, (B) relates to the Company’s research or
              development, or (C) results from the work performed for the Company shall be considered a “work made
              for hire” and that ownership of any and all copyrights in any and all such items shall belong to the
              Company. The item will recognize the Company as the copyright owner, will contain all proper copyright
              notices, e.g., “(creation date) HEALTHCAREfirst, Inc., All Rights Reserved,” and will be in condition to
              be registered or otherwise placed in compliance with registration or other statutory requirements
              throughout the world.

                       6.     Assignment of Previous Developments. Employee hereby irrevocably assigns to Company
              all right, title and interest, that Employee may have, worldwide in and to any and all ideas, discoveries,
              inventions, improvements, software, writing or other materials or designs or other work product
              previously conceived of and/or developed, while employed by the Company, or any subsidiary, affiliate,
              or parent, that: (A) relate to the business of the Company or any subsidiary, affiliate or parent,, or (B)
              relate to the Company’s or any subsidiary, affiliate or parent, actual or demonstrably anticipated research
              or development, or (C) result from any work performed by Employee for the Company or any subsidiary,
              affiliate or parent, prior to the Effective Date of this Agreement (“Previous Developments”). Employee
              will assign to the Company the entire right, title and interest in and to any such idea, discovery, invention,
              improvement, software, writing or other material or design in the Previous Developments and all
              applicable Proprietary Rights related to or embodied in the Previous Developments. Employee retains no
              rights to use the Previous Developments and agrees not to challenge the validity of Company’s ownership
              of the Previous Developments. Employee agrees that any and all Company Work Product and Previous
              Developments conceived, written, created or first reduced to practice in the performance of work for
              Company shall be the sole and exclusive property of Company.

                      7.   Waiver of Other Rights. If Employee has any rights to the Company Work Product or
              Previous Developments that cannot be assigned to Company, Employee unconditionally and irrevocably
              waives the enforcement of such rights, and all claims and causes of action of any kind against Company
              with respect to such rights, and agrees, at Company’s request and expense, to consent to and join in any
              action to enforce such rights. If Employee has any rights to the Company Work Product or Previous
              Developments that cannot be assigned to Company or waived by Employee, Employee unconditionally
              and irrevocably grants to Company during the term of such rights, an exclusive, irrevocable, perpetual,
              worldwide, fully paid and royalty-free license, with rights to sublicense through multiple levels of


                        Case 6:20-cv-03243-RK Document 1-3 Filed 08/07/20 Page 4 of 7
                                                                                                                Page 4 of 7
DocuSign Envelope ID: BC2BCBB6-3565-4A72-A124-1D1E942E744F



                                                      !
                                                      "#"$%&'()#'*+,!-.+,,/,"0!


              sublicensees, to reproduce, create derivative works of, distribute, publicly perform and publicly display
              by all means now known or later developed, such rights.

                      8.   Assistance. Employee agrees to cooperate with Company or its designee(s), both during and
              after Employee’s employment with the Company, in the procurement and maintenance of Company’s
              rights in both Company Work Product and the Previous Developments including, but not limited to,
              executing, when requested, any other documents deemed necessary by Company to carry out the purpose
              of this Agreement. Employee will assist Company in every proper way to obtain, and from time to time
              enforce, United States and foreign Proprietary Rights relating to Company Work Product and Previous
              Developments in any and all countries. Employee hereby waives and quitclaims to Company any and all
              claims, of any nature whatsoever, which Employee now or may hereafter have for infringement of any
              Proprietary Rights assigned hereunder to Company.

                       9.   Employee Representations and Warranties. Employee hereby represents and warrants
              that: (a) the Company Work Product and Previous Developments are and will be an original works of
              Employee and any third parties will have executed assignment of rights reasonably acceptable to
              Company; (b) Company Work Product, the Previous Developments and any element thereof will not
              infringe the Proprietary Rights of any third party; (c) Company Work Product, the Previous Developments
              and any element thereof will not be subject to any restrictions or to any mortgages, liens, pledges, security
              interests, encumbrances or encroachments; (d) Employee will not grant, directly or indirectly, any rights
              or interest whatsoever in the Company Work Product or Previous Developments to third parties; (e)
              Employee has full right and power to enter into and perform this Agreement without the consent of any
              third party; (f) Employee will take all necessary precautions to prevent injury to any persons (including
              employees of Company) or damage to property (including Company’s property) during the term of this
              Agreement; and (g) should Company permit Employee to use any of Company’s equipment, tools, or
              facilities during Employee’s employment, such permission shall be gratuitous and Employee shall be
              responsible for any injury to any person (including death) or damage to property (including Company’s
              property) arising out of use of such equipment, tools or facilities, whether or not such claim is based upon
              its condition or on the alleged negligence of Company in permitting its use. Employee understands and
              agrees that the decision whether or not to commercialize or market any Company Work Product, Previous
              Developments and any element thereof, whether developed by Employee solely or jointly with others, is
              within the Company’s sole discretion and for the Company’s sole benefit and that no royalty will be due
              to Employee as a result of the Company’s efforts to commercialize or market any such Company Work
              Product, Previous Development and any element thereof.

                      10. Return of Company Property. Upon termination of Employee’s employment with
              Company, or earlier as requested by Company, Employee will deliver to Company any and all data,
              software, drawings, notes, memoranda, specifications, devices, formulas, and documents, together with
              all copies thereof, and any other material containing or disclosing any Company Work Product, Previous
              Developments, Third Party Information or Proprietary Information of Company. Employee further agrees
              that any property situated on Company’s premises and owned by Company, including disks and other
              storage media, filing cabinets or other work areas, is subject to inspection by Company personnel at any
              time with or without notice.


                        Case 6:20-cv-03243-RK Document 1-3 Filed 08/07/20 Page 5 of 7
                                                                                                               Page 5 of 7
DocuSign Envelope ID: BC2BCBB6-3565-4A72-A124-1D1E942E744F



                                                      !
                                                      "#"$%&'()#'*+,!-.+,,/,"0!


                     11. Governing Law. This Agreement will be governed and construed in accordance with the
              laws of the State of Missouri, without regard to its conflicts of laws principles. The parties hereby
              expressly consents to the personal jurisdiction of the state and federal courts located in Missouri for any
              lawsuit filed arising from or related to this Agreement.

                     12. Severability. In case any one or more of the provisions contained in this Agreement shall,
              for any reason, be held to be invalid, illegal or unenforceable in any respect, such invalidity, illegality or
              unenforceability shall not affect the other provisions of this Agreement, and this Agreement shall be
              construed as if such invalid, illegal or unenforceable provision had never been contained herein. If,
              moreover, any one or more of the provisions contained in this Agreement shall for any reason be held to
              be excessively broad as to duration, scope, activity or subject, it shall be construed by limiting and
              reducing it, so as to be enforceable to the extent compatible with the applicable law as it shall then appear.

                     13. Assignment. This Agreement may not be assigned by Employee without Company’s
              consent, and any such attempted assignment shall be void and of no effect. The Company may assign this
              agreement without consent of the Employee.

                      14. Notices. All notices, requests and other communications under this Agreement must be in
              writing, and must be mailed by registered, certified or overnight mail, return receipt requested, or delivered
              by hand to the party to whom such notice is required or permitted to be given. If mailed, any such notice
              will be considered to have been given three (3) business days after it was mailed. If delivered by hand,
              any such notice will be considered to have been given when received by the party to whom notice is given,
              as evidenced by written and dated receipt of the receiving party. The mailing address for notice to either
              party will be the address shown on the signature page of this Agreement. Either party may change its
              mailing address by notice as provided by this section.

                      15. Injunctive Relief. A breach of any of the promises or agreements contained in this
              Agreement may result in irreparable and continuing damage to Company for which there may be no
              adequate remedy at law, and Company is therefore entitled to seek injunctive relief as well as such other
              and further relief as may be appropriate.

                      16. Survival. The following provisions shall survive termination of this Agreement: Paragraphs
              1 – 9, 15 and 16.

                    17. Export. Employee agrees not to export, directly or indirectly, any technical data acquired
              from Company or any products utilizing such data to countries outside the United States, which export
              may be in violation of the United States export laws or regulations.

                     18. Waiver. No waiver by Company of any breach of this Agreement shall be a waiver of any
              preceding or succeeding breach. No waiver by Company of any right under this Agreement shall be
              construed as a waiver of any other right. Company shall not be required to give notice to enforce strict
              adherence to all terms of this Agreement.




                        Case 6:20-cv-03243-RK Document 1-3 Filed 08/07/20 Page 6 of 7
                                                                                                                Page 6 of 7
DocuSign Envelope ID: BC2BCBB6-3565-4A72-A124-1D1E942E744F



                                                      !
                                                      "#"$%&'()#'*+,!-.+,,/,"0!


                      19. Entire Agreement. This Agreement is the final, complete and exclusive agreement of the
              parties with respect to the subject matter hereof and supersedes and merges all prior discussions between
              us. No modification of or amendment to this Agreement, nor any waiver of any rights under this
              Agreement, will be effective unless in writing and signed by the party to be charged.

                     20. Successors and Assigns. This Agreement will be binding upon Employee’s heirs,
              executors, administrators and other legal representatives and will be for the benefit of the Company, its
              successors, and its assigns.

                      21. Presumption against Drafter. Each party waives the presumption that this Agreement is
              presumed to be in favor of the party which did not prepare it, in case of a dispute as to the interpretation
              of this Agreement.

                      22. Representation by Counsel. Each party acknowledges that it has had the opportunity to be
              represented by independent counsel in the negotiation of this Agreement, that any such respective
              attorneys were of its own choosing, that each authorized representative has read this Agreement and that
              it understands its meaning and legal consequences to each party. Each party warrants and represents that
              it has consulted with its attorney of choice, or voluntarily chose not to do so, concerning the execution,
              the meaning and the import of this Agreement, and has read this Agreement and fully understands the
              terms hereof as signified by its signature below, and is executing the same of its own free will, without
              any duress or undue influence by the Company or anyone else, for the purposes and consideration herein
              expressed. Each party warrants and represents that it has had sufficient time to consider whether to enter
              into this Agreement and that it is relying solely on its own judgment and the advice of its own counsel, if
              any, in deciding to execute this Agreement. If any or all parties have chosen not to seek counsel, said
              party or parties hereby acknowledge that it or they refrained from seeking counsel entirely of its or their
              own volition and with full knowledge of the consequences of such a decision.

                      IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by themselves or
              by their duly authorized representative.

              COMPANY: HEALTHCAREfirst                            EMPLOYEE:
                                                                                           2=9<8;? 0B;;@?;;
              Printed Name: Kevin Porter                          Printed Name:

              Signature:                                          Signature:

              Title: Chief Executive Officer                      Title (if applicable):   38D=A@8? 5-2 68?;C .=B;9DAB

                                                                               &)## 3ABD< /;@F=9>; 6DB;;D
              Address: 1343 E. Kingsley St.                       Address:     47,51 2=CCAEB= )(*%$
                       Springfield, MO 65804
                           '"$+"%#$*
              Date:                                               Date:        '"$+"%#$*




                        Case 6:20-cv-03243-RK Document 1-3 Filed 08/07/20 Page 7 of 7
                                                                                                              Page 7 of 7
